DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 6 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20-0322975 Y1) as cited by Applicant in view of Kwon (KR20-0432459 Y1) as cited by Applicant.
Regarding Independent Claim 1, Lee teaches an automobile including a steam washer  mounted thereon (Figs. 1 and 5 – Fig. 5 shows a vehicle-mounted diagram; Paragraph [5]), the automobile comprising: an automobile battery  charged by a voltage generated from a generator operated by an automobile engine (Paragraph [0080]); a battery package (battery, 16) mounted on the automobile for high- voltage charging and discharging; a charging device (charger, 14) including a charger for charging the battery package by using power being supplied and a charging controller for controlling the charging of the charger (Paragraph [85]); a first inverter (inverter, 15) to convert a direct current (DC) voltage outputted from the battery package to an alternating current (AC) voltage (Paragraphs [80] – [82]); a steam washer (steam generator, 1) operated by the AC voltage outputted from the first inverter (Paragraph [86]), the steam washer (1) comprising: a combustion chamber (firebox/combustion chamber, 1v) including a water chamber (water tank, 6) and a combustion chamber including a combustor for heating the water stored in the water chamber (1a and 1b; Paragraph [86]); a steam generator (steam chamber, 1c) including a steam discharger (steam injector, 20; Paragraph [86]) for discharging the steam heated by the combustor (Paragraph [86]); a water tank (water tank, 6) for storing water fed into the steam generator (Paragraph [88]); and a body (Fig. 3) including the water tank (6) and the steam generator (1); a heating unit (burner, 2) provided in the body of the steam washer and operated by the AC voltage outputted from the first inverter (Paragraph [86]); and a frame including an accommodation space for accommodating the steam washer (Paragraph [90]). 
Lee does not explicitly teach an air compressing tank for discharging, outwardly by an 22air pressure, the water stored in the water chamber of the steam generator and a compressed air feeding pump for feeding the compressed air stored in the air compressing tank to the water chamber of the steam generator and the water tank, a support for supporting the air compressing tank and the compressed air feeding pump to be mounted on the accommodation space, and a hanger for hanging and securing a steam spray nozzle connected to the steam generator.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach an air compressing tank for discharging, outwardly by an 22air pressure, the water stored in the water chamber of the steam generator and a compressed air feeding pump for feeding the compressed air stored in the air compressing tank to the water chamber of the steam generator and the water tank, a support for supporting the air compressing tank and the compressed air feeding pump to be mounted on the accommodation space, and a hanger for hanging and securing a steam spray nozzle connected to the steam generator, as taught by Kwon, since it has been held to be within the general skill of a worker in the art to select a known component on the basis of its suitability for the intended use.
Regarding Claim 3, Lee, as modified, teaches the automobile further comprising: a cleaner operated by the AC voltage outputted from the first inverter and used to clean an interior and an exterior of the automobile (Paragraph [81]; Fig.); 
Lee does not explicitly teach 23an automobile polisher.  
Kwon, however, teaches an automobile polisher (As the vehicle configured as described above of the present invention is provided, equipment capable of cleaning the interior of the vehicle or polishing the exterior of the vehicle is provided. It will be possible to directly visit the site to clean or facilitate polishing.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach an automobile polisher, as taught by Kwon, to provide a mobile system that allows for a complete and professional cleaning service.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20-0322975 Y1) as cited by Applicant in view of Kwon (KR20-0432459 Y1) as cited by Applicant  and Tei (JP2015032370 A).
Regarding Claim 2, Lee, as modified, teaches all of the elements of claim 1 as discussed above.
Lee does not teach a current limiting device including a high temperature shut-off switch to cut off the voltage fed from the first inverter to the heating unit in the case in which the heat generated from the heating unit rises above a predetermined range of transition temperature, and to feed the voltage from the first inverter to the heating unit in the case in which the heat generated from the heating unit decreases below the predetermined range of transition temperature. 
Tei, however, teaches an analogous system including a current limiting device (control unit, 17) including a high temperature shut-off switch to cut off the voltage fed from the first inverter to the heating unit in the case in which the heat generated from the heating unit rises above a predetermined range of transition temperature (Paragraph [0043]), and to feed the voltage from the first inverter (inverter, 12) to the heating unit in the case in which the heat generated from the heating unit (heating unit; Paragraph [0011]) decreases below the predetermined range of transition temperature (Paragraph [0035]). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20-0322975 Y1) as cited by Applicant in view of Kwon (KR20-0432459 Y1) as cited by Applicant and Andrea et al. (U.S. Patent Publication No. 2010/0231173 A1).
Regarding Claim 4, Lee, as modified, teaches all of the elements of claim 1 as discussed above.
Lee does not teach the charger of the charging device further comprises: a second inverter to convert the voltage received from the automobile battery to 220 V AC; and a DC converter to convert the 220 V AC outputted from the second inverter to a DC power for charging the battery package.  
Andrea, however, teaches the charger of the charging device further comprises: a second inverter to convert the voltage received from the automobile battery to 220 V AC (Paragraph [0007]); and a DC converter to convert the 220 V AC outputted from the second inverter to a DC power for charging the battery package (Paragraph [0028]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to teach the charger of the charging device further comprises: a second inverter to convert the voltage received from the automobile battery to 220 V AC; and a DC converter to convert the 220 V AC outputted from the second inverter to a DC power for charging the battery package, as taught by Andrea, to provide a mobile system that allows for the same power components to be used in both directions resulting in high energy transfer efficiency with fewer components.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20-0322975 Y1) as cited by Applicant in view of Kwon (KR20-0432459 Y1) as cited by Applicant and Tateishi (JP2016215900 A).
Regarding Claim 6, Lee, as modified, teaches all of the elements of claim 1 as discussed above.
Lee does not teach 24an environment sensor to detect information on an interior environment of the automobile including the steam washer mounted thereon; a wireless communication unit to transmit and receive data on an interior temperature of the steam washer to and from the environment sensor; and a detected environment information processor to transmit the detected environment information inputted from the environment sensor to an external device via the wireless communication unit.
Tateishi, however, teaches an environment sensor to detect information on an interior environment of the automobile including the steam washer mounted thereon (Paragraph [0008]); a wireless communication unit to transmit and receive data on an interior temperature of the steam washer to and from the environment sensor (Paragraph [0023]); and a detected environment information processor (server, 3) to transmit the detected environment information inputted from the environment sensor to an external device via the wireless communication unit (Paragraph [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to teach an environment sensor to detect information on an interior environment of the automobile including the steam washer mounted thereon; a wireless communication unit to transmit and receive data on an interior temperature of the steam washer to and from the environment sensor; and a detected environment information processor to transmit the detected environment information inputted from the environment sensor to an external device via the wireless communication unit, as taught by Tateishi, to provide a mobile system that allows for  an in-vehicle device capable of detecting a failure of a temperature sensor and a communication system including the in-vehicle device that can alert a user to said failure, thus avoiding damage to the system.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: KR 101444798 B1 to Lee teaches a washer comprises: a hot water boiler case unit where one end of a fuel combustion unit is fixated to the bottom thereof, which discharges combustion gas to the top thereof, and which heats outside air using heat of exhaust gas in order to be supplied toward the fuel combustion unit; a first hot water boiler unit whose one end and the other end are laid in the hot water boiler case unit in order to be exposed to the outside, and whose one end is a low pressure pipe for being directly connected with a faucet corresponding to the driving of the fuel combustion unit so that cold water flowing in through the one end can exchange heat with hot water and be discharged to the other end; a second hot water boiler unit which is installed at one side of a discharge side of the first hot water boiler unit by the medium of a pipe so that the supplied cold water can exchange heat into hot water using electricity supplied by the control of a control unit; a high pressure pump which is connected with a discharge side of the second hot water boiler unit by the medium of a pipe in order to be driven by the control of the control unit; and an injection nozzle unit whose one end is connected with the discharge side of the high pressure pump in order to inject washing water that exchanges heat into a high temperature and high pressure state.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/KATINA N. HENSON/Primary Examiner, Art Unit 3723